 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          1:19-MC-00041-AWI
12                   Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING TIME
13           v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                        AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $738,041.42 SEIZED                   ALLEGING FORFEITURE
     FROM J.P. MORGAN CHASE BANK,
15   ACCOUNT NUMBER 2963925506,
16   APPROXIMATELY $486.87 SEIZED
     FROM J.P. MORGAN CHASE BANK,
17   ACCOUNT NUMBER 293215825, AND
18   APPROXIMATELY $196,800.00 SEIZED
     FROM BANK OF AMERICA, ACCOUNT
19   NUMBER 325098238284,
20
                     Defendants.
21

22           It is hereby stipulated by and between the United States of America and potential claimants Doris

23 Cheng and Wendy Truong (“claimants”), by and through their respective counsel, as follows:

24           1.      On or about February 26, 2019, the Homeland Security Investigation (“HSI”) seized the

25 above-referenced defendant funds pursuant to Federal seizure warrants (hereafter collectively “defendant
26 funds”).

27           2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

28 send notice to potential claimants, file a complaint for forfeiture against the defendant funds, or obtain an
                                                         1
29                                                                               Stipulation and Order to Extend Time

30
 1 indictment alleging that the defendant funds are subject to forfeiture within ninety days of seizure, unless

 2 the court extends the deadline for good cause shown or by agreement of the parties. That deadline was

 3 May 27, 2019.

 4          3.      By Stipulation and Order filed May 28, 2019, the parties stipulated to extend to August

 5 26, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 7          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 8 to November 22, 2019, the time in which the United States is required to file a civil complaint for
 9 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

10 subject to forfeiture.

11          5.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

13 alleging that the defendant funds are subject to forfeiture shall be extended to November 22, 2019.

14 Dated: 8/22/19                                         McGREGOR W. SCOTT
                                                          United States Attorney
15
                                                   By:    /s/ Kevin C. Khasigian
16                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
17

18 Dated: 8/22/19                                         /s/ Kevin P. Rooney ________
                                                          KEVIN P. ROONEY
19                                                        Attorney for potential claimant
                                                          Doris Cheng
20                                                        (Signature authorized by email)
21

22 Dated: 8/21/19                                         /s/ David A. Torres__________
                                                          DAVID A. TORRES
23                                                        Attorney for potential claimant
                                                          Wendy Truong
24                                                        (Signature authorized by email)
25
     IT IS SO ORDERED.
26
     Dated: August 22, 2019
27
                                                 SENIOR DISTRICT JUDGE
28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
     3
29       Stipulation and Order to Extend Time

30
